BETTS, District Judge.
This is another of the cases of iron importations. The iron in. this case was imported by the plaintiffs in-April, May and June, 1849. It was purchased by them from the Coalbrookdale Company, and Stitt, Brothers, of Liverpool, through an agent of the vendors in New York, by written orders addressed to the vendors in December, 1848, and January, 1849. On the-trial, the agent testified that the course of business was to supply the iron át the priees-which ruled when the order was booked and *139accepted. That date is not given in the proofs, hut it is to be assumed that the arrangement was completed in due course of the mails. Letters from the vendors to the plaintiffs, of contemporaneous dates with the invoices, were putin evidence, advising the plaintiff s that the iron ordered had then been shipped at Liverpool. It was further proved that the price of iron materially advanced in Liverpool, between the times the orders were received and the dates of the invoices and shipments. and that the invoices represented the prices at which it was agreed the iron should be furnished to the plaintiffs at Liverpool. The plaintiffs, when the invoice price was objected to at the custom house as being below the market value in Liverpool at the dates of the invoices, offered to show to the appraisers the correspondence above referred to, and claimed the right to enter the goods at the invoice valuations, based upon that correspondence and the actual purchase-prices on such contracts. Eight several entries were made. The appraisers raised the invoice prices to the market value at Liverpool, and duties were exacted on that valuation. The duties on the increase in valuation amounted in the whole to $538 80, against the payment of which the plaintiffs made, on the first entry, the following protest in writing: “We do hereby protest against the payment of duties on the extra 10s. per ton, added to the invoice per Wisconsin, from Liverpool, by the U. S. appraisers, as said invoice was made out and charged at fair market value at the time of purchase. We pay the additional duty to get possession of our iron, reserving our rights to future decisions on the subject.” The other seven protests, written on the respective entries, varied somewhat from the terms of the first one, and were substantially as follows: “We protest against the payment of duty on any valuation exceeding our invoice, and only pay the duty on the value as appraised, to gain possession of our goods.” The action is brought to recover back the extra payment of $538 80.
This statement of the case brings all the points raised upon it by the counsel for the plaintiffs within the principles adopted in the several other cases reviewed and decided at the present term, relative to the rights of importers under purchases of this character and protests of like import. Pierson v. Lawrence [Case No. 11,158]; Pierson v. Maxwell [Id. 11,159]; Focke v. Lawrence [Id. 4,894]; Cornett v. Lawrence [Id. 3,241].
In our opinion, the iron was not purchased by the plaintiffs, within the meaning of the duty acts of congress, until it was acquired by them in a condition for shipment; and we think, especially, that under their protests they cannot legally raise any question as to any proceeding at the custom-house, except as to whether the appraisement was according to the fair market value of the iron at Liverpool at the dates of the respective invoices. No proof was offered impugning the justness of the custom-house valuation in this respect, and, upon the reasons assigned in the cases before referred to, we hold that the plaintiffs cannot, under their protests, avail themselves of any other objection to-' the payment of the duties which were exacted. Judgment for the defendant.